Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 1 of 9 PageID# 6788



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION

 TONY EPPS,

 and

 MATTHEW SULLIVAN,
 For themselves and on behalf
 of all others similarly situated,

        Plaintiffs,

 v.                                                        Case No.: 2:17cv562

 SCAFFOLDING SOLUTIONS, LLC,

        Defendant.

                       JOINT MOTION FOR SETTLEMENT APPROVAL

        Plaintiffs Tony Epps, Matthew Sullivan, Brandon Newsome, Justin Switzer,

 Shakai Cowell, Christopher Jackson, Mike Wall, Marlon Stallings, Eternal Kamal Allah,

 Joseph Johnson, Brandon Hecker, Ras Jelani A. Simba, Malik Davis, Malik Williams, Sr.,

 Chad Schley, Otis Fulbright, Antoine Davis, Brandon Dunbar, Quandarius Dowell and

 David Riggins (collectively “Plaintiffs”), by their attorneys, and Defendant Scaffolding

 Solutions, LLC (“Defendant”), by its attorneys, move the Court to enter an Agreed Order

 (attached hereto) approving the proposed Settlement Agreement, and state as follows in

 support thereof.

                                 I.     Factual Background

        1.     Plaintiffs are former scaffolding erectors who worked for Defendant at its

 Chesapeake branch.
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 2 of 9 PageID# 6789



        2.       Plaintiffs were hourly employees who claimed they were not paid for

 approximately 10 hours of overtime work on average per week.

        3.       This case was filed and certified as an opt-in class action. (ECF Nos. 1, 19, 54,

 96). A total of 27 Plaintiffs opted in, 7 of those individuals were voluntarily dismissed

 (ECF Nos. 41, 43, 47), and a total of 20 Plaintiffs remain in the case.

        4.       Plaintiffs moved for partial summary judgment on the issue of pay for

 out-of-town travel during regular work hours with an overnight stay and prevailed.

 (ECF No. 96).

        5.       Defendant moved for partial summary judgment on various issues, and

 eliminated the Plaintiffs’ state law breach of contract claim for straight time pay allegedly

 due. (ECF No. 96).

        6.       Although the trial was bifurcated, with damages to be heard at a later date,

 the issue of damages was carefully examined by both sides. The settlement compensates

 Plaintiffs for on average, about 90% of their claimed unpaid overtime pay within two years

 of their respective opt-in dates as calculated by Plaintiffs’ counsel. In settling, Plaintiffs

 compromised their claim for liquidated damages, which was disputed by Defendants, and

 their claim for willfulness, which would have added a year to the potential recovery but

 that is rarely obtained in FLSA cases.

        7.       The case has been actively litigated for over two years; Plaintiffs filed a

 Complaint and an Amended Complaint, and Defendant responded to both; the parties

 served and updated initial disclosures; the parties served and answered Interrogatories,

 Requests for Production of Documents and Requests for Admission; Plaintiffs deposed 6 of

 Defendant’s employees or representatives; Defendant deposed 18 of the 20 Plaintiffs; the



                                                 2
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 3 of 9 PageID# 6790



 parties filed a Protective Order and Plaintiffs filed a status report; Plaintiffs filed a motion

 for conditional certification; the parties filed a joint motion for approval of notice and

 consent form and schedule; Defendant filed a Motion for Partial Summary Judgment and

 Decertification, and Plaintiffs opposed same; Plaintiffs filed a Motion for Partial Summary

 Judgment, and Defendant opposed same; Plaintiffs filed a Motion to Strike Defendant’s

 Expert, and Defendant opposed same; the parties filed a Joint Motion to Bifurcate Trial; the

 parties filed the usual pretrial documents; Defendant subpoenaed all 20 Plaintiffs to trial,

 and Plaintiffs opposed same; the parties prepared for trial; and the parties attended a

 settlement conference with Magistrate Judge Douglas E. Miller, which resulted in a

 settlement. The parties subsequently executed a settlement agreement memorializing the

 terms of their settlement.

        8.      Both parties are represented by competent counsel who have vigorously

 represented their clients’ interests and have negotiated the settlement agreement.

        9.      In accordance with the applicable requirements for settling claims brought

 pursuant to the Fair Labor Standards Act (the “FLSA”), the parties hereby seek the Court’s

 approval of the settlement reached in this matter and stipulate to the dismissal of this

 action with prejudice upon approval.

                      II.     The Court Should Approve the Settlement

        10.     All FLSA settlements must be approved either by the United States

 Department of Labor or the Court. Lomascolo v. Parson Brinckerhoff, Inc., 1:08cv1310, 2009

 WL 3094955, at *8 (E.D. Va. Sept. 28, 2009).




                                                 3
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 4 of 9 PageID# 6791



        11.     A proposed settlement should be approved if it reflects a reasonable

 compromise over issues actually in dispute. Galvez v. Americlean Servs. Corp., No.

 1:11cv1351, 2012 WL 1715689, at *2 (E.D. Va. May 15, 2012).

        12.     To determine whether the settlement is fair, the Court should consider:

 1) the extent of discovery that has taken place; 2) the stage of the proceedings, including

 the complexity, expense and likely duration of the litigation; 3) the absence of fraud or

 collusion in the settlement; 4) the experience of counsel representing plaintiff; 5) the

 probability of plaintiff’s success on the merits; and 6) the amount of settlement in relation

 to the potential recovery. Patel v. Barot, 15 F. Supp. 3d 648, 656 (E.D. Va. 2014).

        13.     In this case: 1) extensive discovery has taken place; 2) the proceedings were

 in the late stages—the case was settled three weeks before the liability trial was set to

 begin; the case, being an FLSA collective action with 20 plaintiffs, was complex and

 expensive to try, with a jury trial on liability, a bench trial on damages, and post-trial

 motions all yet to occur; 3) there is absolutely no fraud or collusion in the settlement;

 4) Plaintiffs’ counsel are extremely experienced in representing plaintiffs in FLSA cases,

 including collective action cases; 5) liability was hotly contested, and the outcome of this

 case was uncertain; and 6) the amount of the settlement is reasonable in relation to the

 potential recovery (or potential for no recovery) given the uncertainty of the outcome of

 the case.

        14.     Based on all of these factors, the settlement reached is a fair and reasonable

 resolution of the dispute, taking into account the uncertainty and risks of litigation as well

 as the costs that each party will incur if the litigation continues.




                                                 4
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 5 of 9 PageID# 6792



        15.    The parties have concluded in good faith that it is in their mutual interest to

 resolve the litigation now in the manner set forth in the Settlement Agreement and Release,

 which is attached as Exhibit A.

        16.    Plaintiffs’ counsel has expended a significant amount of time on the case,

 equating to attorneys’ fees in excess of $675,000.00.

        17.    However, in the event of a loss at trial, Plaintiffs and Plaintiffs’ counsel would

 not be paid at all, except for in connection with Plaintiffs’ claim for out-of-town travel upon

 which summary judgment was granted. As the damages associated with that claim are

 small as compared to the overall recovery sought by Plaintiffs on all of their claims,

 Plaintiffs’ would have been left with a minimal recovery, and Plaintiffs’ counsel’s fee award

 would likely have been significantly reduced.

        18.    Plaintiffs agreed by contract to pay their counsel the greater of 40% of any

 recovery or the amount of attorneys’ fees collected from Defendant. The final allocation of

 the $200,000.00 settlement is $110,000.00 to attorneys’ fees, $5,000.00 to costs, and

 $85,000.00 as damages to Plaintiffs.

        19.    The Supreme Court has long held that the most critical factor in determining

 an appropriate fee award “is the degree of success obtained.” Hensley v. Eckerhart, 461 U.S.

 424, 436 (1983).

        20.    The settlement provides for a substantial recovery for the Plaintiffs based

 upon the total recovery available and the uncertainty of the outcome.

        21.    Attached as Exhibit B are the detailed time records for The Consumer &

 Employee Rights Law Firm, P.C.




                                                 5
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 6 of 9 PageID# 6793



          22.     Attached as Exhibit C are the detailed time records for David, Kamp & Frank,

 L.L.C.

          23.     Attached as Exhibit D is the Declaration of Christian L. Connell and as

 Exhibit E the Declaration of James H. Shoemaker, Jr. confirming that the hours devoted to

 the case and the hourly rates charged by counsel are within the prevailing market rate for

 attorneys in the relevant community for the type of work for which counsel seeks an

 award.

          24.     Counsel for Plaintiffs has attached as Exhibit F Christopher Colt North’s

 Declaration, which describes his experience with FLSA litigation, including approximately

 50 such cases in the past, many of which involved complex, putative class actions.

          25.     Counsel for Plaintiffs has attached as Exhibit G Joshua M. David’s

 Declaration, which describes his experience with FLSA litigation, including substantial

 FLSA collective action cases in this Court and in United States District Courts in foreign

 jurisdictions.

          26.     The Judge considering this Joint Motion may consider her own knowledge of

 the prevailing market rates in the community. Starnes v. Hill, 635 F.Supp. 1270, 1272

 (W.D.N.C. 1986).

          27.     The proposed attorneys’ fees award of $110,000.00 is approximately 16% of

 the lodestar attorneys’ fees for Plaintiffs’ counsel.

          28.     The proposed allocation to costs is $5,000.00, including the filing fee,

 deposition transcripts, computer research, service fees, witness fees, and other necessary

 costs as itemized at the end of the detailed bills attached as Exhibit B and Exhibit C.




                                                  6
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 7 of 9 PageID# 6794



          29.    The case contained a number of non-routine issues, including FLSA

 preemption, the viability of a state law breach of contract claim for straight time alongside

 an FLSA overtime claim, and the admissibility of a former Department of Labor Wage and

 Hour investigator and supervisor as an expert witness.

          30.    Plaintiffs’ counsel committed an extraordinary amount of time and effort in

 prosecuting this case. The parties have been litigating for over two years, and trial on

 liability only was set to begin November 19, 2019. As the trial had been previously set,

 Plaintiffs’ counsel had all but prepared for the liability trial.

          WHEREFORE, the parties jointly, by their respective counsel, request that this Court

 grant this Joint Motion for Settlement Approval.

 Dated:                                Respectfully submitted,

                                       /s/ Christopher Colt North
                                       Christopher Colt North
                                       VSB # 16955
                                       The Consumer & Employee Rights Law Firm, P.C.
                                       5629 George Washington Memorial Highway
                                       Suite D
                                       Yorktown, VA 23692
                                       Phone: (757) 873-1010
                                       Fax: (757) 873-8375
                                       Email: cnorthlaw@aol.com




                                                  7
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 8 of 9 PageID# 6795



                              /s/ Joshua M. David
                              Joshua M. David (VSB #41386)
                              Samuel Y. Lee (VSB #93628)
                              DAVID, KAMP & FRANK, L.L.C.
                              739 Thimble Shoals Blvd., Suite 105
                              Newport News, VA 23606
                              Phone: (757) 595-4500
                              Fax: (757) 595-6723
                              jdavid@davidkampfrank.com
                              sylee@davidkampfrank.com
                              Counsel for Plaintiffs


                              Seen and Agreed:

                              /s/ Jaime B. Wisegarver
                              Jaime B. Wisegarver
                              Courtney Moates Paulk
                              Hirschler Fleischer
                              2100 East Cary Street
                              Richmond, VA 23223-7078
                              Phone: (804) 771-5634
                              Fax: (804) 644-0957
                              Email: jwisegarver@hirschlerlaw.com
                              cpaulk@hirschlerlaw.com
                              Counsel for Defendants




                                       8
Case 2:17-cv-00562-RBS-DEM Document 117 Filed 11/15/19 Page 9 of 9 PageID# 6796



                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 15th day of November, 2019, I electronically filed the

 foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

 of such filing (NEF) to the following counsel of record:

                   Jaime B. Wisegarver
                   Courtney Moates Paulk
                   Hirschler Fleischer
                   2100 East Cary Street
                   Richmond, VA 23223-7078
                   Phone: (804) 771-5634
                   Fax: (804) 644-0957
                   Email: jwisegarver@hirschlerlaw.com
                   cpaulk@hirschlerlaw.com
                   Counsel for Defendants


                                                        /s/ Joshua M. David




 11770263.1 035385.00011




                                                   9
